sett rs
ital Mets
Pre
te Be

wae -

03/22/21 Page 1 of 11, Page ID #:17

3 e49

Peeps, “- 8”

Ee oe ct

ame

om,

r

saps

Case 2:21-cyv-02501-FMO-SK Document 1-1 Ei
" Electronically Received 02/08/2021 04:43 PM

10,

i
a te" ge
13.

14
15
16
7
18
19

20.
21

22

"23°
oo 25.

26°
o7
28

@B curneiKis LAW

Ww PB WN.

Oo oO ns Dm

- and through his biological mother and

op . Plaintiffs: ARIAN. JONAH’ CHAVIRA, a MIROF, by and’ ‘through: his biological
re masher and Guardion ad lutein, ANNEL’ CHAVIFA: "ANNIEL CHAVIRA: and ANTHONY
. * CHAVIRA, br bring, this: action against Defendants SAN DIEGO FAMILY HOUSING, LLC, a
| Californta Limited Liability Company’ LINCOLN MILITARY PROPERTY MANAGEMENT,

‘LINCOLN PROPERTY COMPANY, a Texas Corporation, and DOES 1 to 100, and allege

 

MONICA, we BURNEIKIS SBN 239860°
" BURNEIKISLAW fe

66 Franklin Street, Third Floor. oo ate | . FILED
Oakiand,-California $4607 “a” me . '
Telephone: (510) 328-3238 _ a eW allelic
Facsimile: (510) 488-4223 s obe # 34
E-mail: monica@burneikislaw.com 02/05/20

Shan & Carter, Exacuiva OK | Qed of &
Attorney for Plaintiffs ay: H. Kwon Daput

 

ARIAN JONAH CHAVIRA, by and
through his Guardian ad Litem,
ANNEL CHAVIRA; ANNEL CHAVIRA:
ANTHONY CHAVIRA

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES
at UNLIMITE® JURISDICTION...

BO at Ros

ie veta

ARIAN JONAH CHAVIRA, a mirior: by | CASE NO: 21STCVoI440

Guardian ad Litem, ANNEL CHAVIRA;: COs ne
ANWNEL CHAVIRA, an individual: PLAINTIFFS’ FIRST AMENDED

ANTHONY CHAVIRA, an individual, COMPLAINT FOR PERSONAL INJURIES -
PREMISES LIABILITY, GENERAL
Plaintiffs, NEGLIGENCE, NEGLIGENCE PER SE
AND NEGLIGENT INFLICTION OF
v. EMOTIONAL DISTRESS

SAN DIEGO FAMILY HOUSING, LLC;
LINCOLN MILITARY PROPERTY | DEMAND FOR JURY TRIAL
MANAGEMENT, LF: LINCOLN
PROPERTY COMPANY, dba, TEXAS.
LINCOLN PROPERTY COMPANY; and
DOES 1 to 100,

 

Defendants.

L.P., a Delaware Limited Partnershio; LINCOLN PROPERTY COMPANY, dba, TEXAS

: “fe
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR PERSONAL INJURIES -
PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE
AND NEGLIGENT INFLICTION OP EMOTIONAL DISTRESS

 

 

 
ID #:18

 

 

+

 

Case 2:21-cv-02501-FMO-SK Document 1-1 Fil

VN DO OM B wn

Oo ®

10

a a n
AP i,

13
14
1S
16
7
18
19
20
21
2
BB
24
25
26
oa
28

BR aurneikis LAW

i ARIAN: JONAH CHAVIRA for purposes of. this: ‘action: n

“HOUSING: ‘iE L: C., Is How, ancl at ‘al times mentioned in: this — ‘Was, the owner

i Meats in thie state of California, county of Ventura,

 

as follows:
JURISDICTION AND VENUE

1. At all times mentioned in this complaint, Plaintiff, ARIAN JONAH
CHAVIRA, was and is, at all times relevant to this complaint, a minor, born July 8, 2015,
residing in Camarillo, Ventura County, Cdtttorhia.
2. | An Application and Order for Appointment of Guardian Ad Litem - Civil

has been submitted and approved by Judge Serena R, Murillo, Superior Court Judge,
Los Angeles County Superior Court. ANNEL CHAVIRA, ‘the biological mother of
ARIAN JONAH CHAVIRA, has ‘been appointed the Guardian Ad Litem of Plaintiff

= i" ‘Plaintif ANNEL’ CHAVIRA was,’ ‘and is: at. all. times dteunitt to this

‘
‘

‘complaint, an. ‘naividLal, residing in ‘Camarilio, ‘Venture: Bounty, California. Plaintiff
ANNEL. CHAVIRA i is the biological wexher of ARIAN JONAH CHAVIRA.

| 4. Plaintiff ANTHONY CHAVIRA was and is, at all times relevant to this
complaint, an individual residing in Camarillo, Ventura County, California. Plaintiff
ANTHONY CHAVIRA is the biological father of ARIAN JONAH CHAVIRA.

5. Defendant, SAN DIEGO FAMILY HOUSING, L.L.C., is now, and at all times
mentioned in this complaint was, a Limited Liability Company organized and existing
under the laws of the State of California, with its principal executive offices located in
Dallas, Texas, and its principal domestic place of business located at 818 W. 17" Street,
Los Angeles, Los Angeles as California, , Defendant, ° “SAN DIEGO FAMILY

ey

of.certain real propeity located at 988A Calle La Cumbre, Camarillo, California 93010,
6. Defendant, LINCOLN MILITARY PROPERTY MANAGEMENT, L-P,, is now,
and at all times mentioned in this complaint was, a Limited Partnership organized and

existing under the laws of the State of Delaware, with its principal place of business in

-2-
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR PERSONAL INJURIES -
PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE
AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

 

 
 

ae

~Page.3 of 11. Page ID

 

WE z*

vt ce

On Nye
wht
wy
?

ty oe

*
eT
easy
= ue ee

Case 2:21-cv-02501-FMO-SK Document 1-1 Filed.03/22/21

 

—

oOo oO nN OD Om BRB W WD

ee

27
28

#B guanenis raw

ft principal | place. of, business ‘in Dallas, “Texas...

"Plaintifs. Plaintiffs are informed and believes that each of the fictitiously named

‘and belief alleges that, at all times mentioned in this Complaint, Defendants, and each

 

Dallas, Texas. Defendant, LINCOLN MILITARY PROPERTY MANAGEMENT, L.P., is now,
and at all times eosutioned in this complaint was, engaged in, among other things, the
management of various real properties, including the real property located at 988A
Caile La Cumbre: Camarillo, California 93010, located in the state of Callfarnia, county
of Ventura.
| 7,. Defendant, LINCOLN PROPERTY: COMPANY, dba, TEXAS LINCOLN
PROPERTY COMPANY, is now, and wat all times mentioned.in this complaint was, a
Corporation organized and existing under ne laws of the State of Texas, with its
~ Defendant, LINCOLN PROPERTY
COMPANY, « dba,. STEXAS: LINCOLN, BROPERTV: ‘COMPANY is now, ‘and at all times
mentioned in this complaint | was,  Shouaedt ine among other things, the business of
building, operating and overseeing leading residential communities ail over the globe,
including, but not limited to, the real property located at 988A Calle La Cumbre,
Camarillo, California 93010, located in the state of California, county of Ventura.
8. Defendant, LINCOLN MILITARY PROPERTY MANAGEMENT, LP., is now,
and at.all times mentioned in this compiaint was, a subsidiary of, or otherwise affiliated
with, Defendant LINCOLN PROPERTY COMPANY, dba, TEXAS LINCOLN PROPERTY
COMPANY.
3. Plaintiffs are unaware of the true hames arid capacities of the remaining
defendants sued in pls action. by the fictitious names: DOES q through 100. Plaintiffs

will amend: this complaint Siders those names: and/or: ‘capacities become known to

ae

4

defendants is in some manner responsible for thie events and allegations set forth
in this complaint.

10, Plaintiffs are informed and believes, and on the basis of that information

of them, including DOES ‘1 through 100, were the agents, servants, employees,

3.

 

 

PLAINTIFFS FIRST AMENDED COMPLAINT FOR PERSONAL INJURIES -
PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE
AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

 

 
ID #:20

 

Case 2:21-cv-02501-FMQ-SK Document 1-1 Fil

 

 

st

5

27
‘28

BB avanenis caw

eis ~ OP oO ff WwW hw

‘complex’ Neowte as tating Heighis, located. at 104’ Calle El Halcon, Camarilio,

tenants of, an apartment located at 988A Calle La Cumbre, Camarillo, California 93010,

dependant contractors, co-conspirators, management companies, subsidiaries,
and/or joint venturers, of the remaining Defendants, and each of them, and were at all
times material hereto, acting within the authorized course, scope, and purpose of said
agency, employment or relationship, and/or that all said acts were subsequently
performed with knowledge, acquiescence, ratification and consent of the respective
“principals, and the benefits thereof accepted by said ptinclosis

it. bo, 2 it all times mentioned. in this’ complaint, Defendants, ‘and cae of them,

‘ ye fe hae be

“owned: ‘operated, ‘managed: “controlled: § “supervised! and/or iniintained an apartment
California 93010. included within: the apartment complex known as Catatina Heights
was the apartment in which, at all times relevant to this complaint, Plaintiffs resided,
and currently reside, located at 988A Calle La Cumbre, Camarillo, California 93010.

2. This Court has jurisdiction over this action under Article Vi, section 10 of
the California Constitution and Code of Civil Procedure section 410.10.

13. Venue and jurisdiction -are proper in this state and county because at
least one Defendant is a Limited Liability Company organized and existing under the
laws, of the State of California, with its. principal domestic place of business in this
‘county, Additionally, alt of the named Defendants maintain systematic and continuous
_ business contacts: with’ this ‘state: ‘and. are: licensed ‘to’ ‘do business in the state of

: California. -The majority of thie acts and coinekict alleged herein occurred in this state.

. eee:

BACT

 

; 14. Plaintiffs rasliege paragraphs 1 through: IS and incorporate them herein

by this reference.

15, At all times mentioned in this complaint, Plaintiffs were residents in, and

a two-story apartment (hereinafter “the subject apartment”).

Mf

4 a . sae
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR PERSONAL INJURIES -
PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE

 

 

g AND) RECUGENT: INFLICTION. OF EMOTIONAL: peaks | ey 0,

* ; +

  

 
3/22/21 Page 5ofil Pa e ID #:21
@ 3 6 BE aH = 8

sur,

io

 

Case 2:21-cv-02501-FMO-SK. Document 1-1 File
eo SF BR ew Bs

Ro
n

oF
23°

JB suancixis Law

 

| owner, and Plaintiffs: ‘ANINEL CHAVIRA sd ANTHONY CHAVIRA, as tenants.

second-story. of-the subject select when he inadvertently fell out of a bedroom

oO On’ Om ww BW DP

- window (the subject window).

ANNEL CHAVIRA and ANTHONY CHAVIRA saw their son as he fell past the kitchen

; rushed to the aid, of their. son. and discovered their son was. unconscious and was not

If moving,” “pareiiedics ery ‘called. and Plaintiff: ARIAN JONAH: “CHAVIRA was

injury; acute respiratory failure; and a displaced fracture of the clavicle.

 

16. Plaintiffs are informed and believe the subject apartment, including the
building and surrounding apartment complex, was. owned, operated, managed,
controlled, supervised and/or maintained by Defendants.

¥7. Plaintiffs’ residence was pursuant to a rental agreement executed on or

apout December 26, 2018 by Defendant SAN’ BIESS FAMILY HOUSING, Lic, as

48. “On of about May 12, 12, 2020, Plaintiff ARIAN JONAH CHAVIRA was on the

19. Plaintiff ARIAN JONAH CHAVIRA fell approximately 15 feet, landing on
the concrete below. At the time of the fall, Plaintiff's parents, ANNEL and ANTHONY
CHAVIRA were in the kitchen, which is located on the first-floor of the subject

apartment directly below the room from which ARIAN JONAH CHAVIRA fell. Plaintiffs

window and land on the concrete below.

20, Plaintiffs ANNEL CHAVIRA and ANTHONY CHAMIRA immediately

emergently transported by ambulenée to Los Roblés Régional Medical Center,

21. As. a result of the fall, Plaintiff ARIAN JONAH CHAVIRA sustained severe,
life- threatening injuries, including, but not limited to, a fractured skull, spanning across
the top of his head, from the top of his left ear to the top of his right ear; a subarachnoid

hemorrhage; a- subdural hemorrhage; a hemorrhagic contusion; a traumatic brain

22. Plaintiff ARIAN JONAH CHAVIRA continues to suffer the effects of his
injuries and his traumatic brain injury, which include, but are not limited to,
neurocognitive deficits, right-sided facial paralysis, slurred speech, inability to grip,

aS FiRST AMENDED COMPLAINT FOR PERSONAL INJURIES -

| 2 (PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE
it t+ AND NEGLIGENT INFLICTION-OF EMOTIONAL DISTRESS

 

 
 

Case 2:21-cv-02501-FMO-SK Document 1-1 Filed. 03/22/21 Page 6of11 Page ID #:22

 

 

Oo O NS DM HG BR WwW ho

NN hk a a
oo 8 wn 8 6 CO BAF FE BDH = B

26
27

4 subject apartment, ‘had a hondélegable duty to take reasonable precautions to prevent
injbity to tenants of thie subject apartment: due to “conditions that were ‘known. to, or

1 reasonably should have been discovered! by, Defendants. Defendants were bound by

‘had affirmative knowledge of the dangerousness associated with the windows of the

28 J.

BR surtznis Law

problems maintaining balance, mood and behavioral changes, and emotional trauma.

It is believed these residual symptoms and effects are permanent.

23. ..The.subject window had a low ceiling height and lacked adequate safety

protections, including, but-not limited to. fall Prevention’ devices, window locks, etc.

. 24, : Plaintiffs” are informed. ‘and a ay the design ‘of the subject window

“ignored mininnum safety requirements and: “standards ‘specifically adopted to protect

aginst accittental window falls, including, but not limite to those requirements and

standards proscribed by the Cailforcia Building Code and other applicable codes and
regulations.

FIRST CAUSE OF ACTION

PREMISES LIABILITY
26. Plaintiffs reallege saracranls } through 24 and incorporates them herein
by this reference. |

26. Al all tirnes mentioned in this complaint, Defendants, and each of them,

as the owners, Operators, managers, controllers, supervisors, and/or landlords of the

Sue 4

this nondelegable duty both before giving possession of the subject apartment to
‘Plaintiff's parents and during the possession.

2?. At all times mentioned in this complaint, Defendants, and each of them,

subject apartment, including the particular danger to children related to the potential
for children to fall from the windows.

28. At all times mentioned in this complaint, Defendants, and each of them,
affirmatively knew, or should have known, of the inherently dangerous condition

associated with the windows at Plaintiff's apartment complex, including the subject

ay te

 

ll aang 8 a ‘Pe ath a! o “Be a wor, ne, “ i
. “PLAINTIFFS FIRST AMENDED COMPLAINT ROR PERSONAE INJURIES -
ts ‘ ~ PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE

 

 

“AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

 
 

Case 2:21-cv-02501-FMO-SK Document 1-1 Filed 03/22/21 Page 7 of11 Page ID #:23

“att” g

3

n
12
3
14

1iS°
16

a
18
19
20
2
22
23
24
25
26
87,
28°

BURNEIKIS Law

subject apartrnent and was a chil, age 3.at the inception of the: neyieg! agreement.

Oo DOD nN DTD om Bw DH

, precautions and/or adequate safeguards were either not installed and/or available at

carelessly and negligently failed: to’ provide minimum safety ‘precautions or adequate

“position from falling from the windows located on the second floor of the subject

apartment, including the subject window. Such safeguards included, but are not

; catastrophic: yet foreseeable, iniyries aid. ‘Guage against. the well- Paawir danger

 

 

window.
29, At all times mentioned in this complaint, Defendants, and each of them,

had affirmative kciowledge that. Plaintiff ARIAN JONAH CHAVIRA was living in the

30. * Oa: information’ and ‘bellef, vat ee times. mentioned in this complaint,
Defendants, and each af them, — the ability and the epeoftoniy ‘to protect, repair,
remedy, correct, prevent, fix and/or safeguard against the aforementioned dangerous

condition associated with-the subject window, but failed to do so. Minimum safety

the time of Plaintiff ARLAN JONAH CHAVIRA’s fall, or were entirely ineffective, allowing
the subject window to open to its full capacity with minimal effort. The subject window,
in an open pasition, was an inadequately guarded opening with a fall height of
approximately 15 feet.

31. At all times mentioned in this complaint, Defendants, and each of them,

safeguards to prevent Plaintift ARIAN JONAH CHAVIRA and other. persons in Plaintiff's

limited to, locks, guardrails, and/or other devices designed to prevent windows from
opening or to ensure windows could only be opened a safe distance,

32. In the face of affirmative knowledge of the danger associated with the
windows at the subject apartment, Defendants, and each of them, failed to provide
even minimum safety precautions or safeguards.

33, Defendants’ failure to provide minimum safety precautions or safeguards

created a substantial fall risk.

34. ' Defendants could. have Pilevented Plaintiff ARIAN JONAH CHAVIRAS

walt
mor
= ues aa "os mye ek ’ ae ¢
"

— “oot Des,
PLAINTIFFS’ FirnsT AMENDED y COMPLAINT FOR PERSONAL INJURIES - =

PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE
AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

 

 
Page ID #24

Page 8 of.11

 

Case 2:21-cv-02501-FMO-SK Document 1-1 Filed_03/22/21

—_

3

Hl
12
13
4
45
16
7
18
19
20
21
22
23
24
25,
26
37
28

§B cunwenkis Law].

. ‘to provide. riinimum. safety precautions.” or “safeguards. ‘Had Defendants provided

qt minim safety precautions or safeguards, ‘such would have aliminated the risk of a

o MO NUN ODO mW BoW KN

“JONAH CHAVIRA: fell ve the’ subjéct window: causing ‘him: to sustain severe and

 

 

associated with the SUDIEE Winco with very basic and i inexpensive. measures. This is

‘especially true considering: the magnitude of potential harm associated with the failure

soe oad

person, like Plaintiff ARIAN JONAH CHAVIRA, falling from the subject window.
35, By engaging in all of the actions alleged herein above, including, but not
limited to, failing to provide minimum safety precautions or safequards, Defendants
breached their duty of care owed to ail tenants, including Plaintiffs.
° 36. ~All of the above described actions and conduct, including, but not limited
to, Defendants’ affirmative knowledge of the dangerousness associated with the
windows of the subject apartment, including the particular danger to children related
to the potential for children to fall from the. vanes: Defendants affirmative
knowledge that PIRIGLIEE ARIAT JONAH CHAVIRA was ving in the subject apartment
and was a child, age 5, ‘at the: inception of the. ronjtal agreement, Defendants’ ability and
saportanny to protect, repair, remédy, correct; ‘prevent, Fix, and/or safeguard against
the aforementioned dAangereus condition wesaelated with the subject window; the ease
with which basic and inexpensive measures could have been taken to guard against
the very injury Plaintiff sustained; the magnitude of potential harm associated with the
failure to provide minimum safety precautions or safeguards: and in the face of all of
the above, Defendants’ ultimate failure to provide even minimum safety precautions
or safeguards, establish Defendants’ actions and conduct rise to the level of despicable,
which was carried on by Defendants in a willful and conscious disregard for the rights
and safety of others, including Plaintiff ARIAN JONAH CHAVIRA, thereby entitling
Plaintiffs to an award of pUBIENE damages. .
° 37. As a direct atid! proximate result of Defendants’ conduct, Plaintiff ARIAN

permanent bodily injuries and. other damage, as alleged herein and according. to proof

-8-
" PLAINTIFES'.FIRST AMENDED COMPLAINT FOR PERSONAL INJURIES -
PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE
AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

 
 

. Case,2:21-cv-02501-FMO-SK Document 1-1 Filed 03/22/21 Page 9 of 11_ Page ID #:25

re oh
28°

© [BR aurneinis raw

 

  

é

Plaintiff's detriment. iran‘amountiaccording | to proof at.trial,

“at. trial.

ae a PLAINTIFFS: FIRSTAMENDED COMPLAINT FOR PERSONAL INJURIES -

 

JONAH, CHAVIRA| has iheurredt anid will ‘incur in the’ futiire, ‘expenses for r hosatatization,

“rehabilitation. “médical: care: and: Secitrneri ‘druoé.. medicines, assistive ‘devices,
assistance with chore. services, loss of earning. capatity,..and other. demaue, all to

39. . AS a:direct and, proximate result Gt the Defericlants conduct, Plaintiff
“ARIAN JONAH CHAVIRA stiffered, and pul suffers and will suffer. severe physical and

‘mental ain atid d suffering ail a Paint s detriment, in, an: ‘amount according to proof

 

“Ar all times’ ‘mentioned this ‘compla it, Defendants, ‘aga each of them,
owed a: duty teat provide a -safe and habitable residential environment; to
_use: reasonable care’ to:digscover.Unsafe condi ions, and to" repair and/or guard against
“deingsrous conditions knoWwh to;0F whieh should Rave’ knowin ‘to, Defendants.

. 42. -Adaitionalty, the dangerous. design ‘Of the. subject ‘window violated
applicable ces building codes, ‘regulations and industry standards, Such violations

directly and proximately caused Plaintiffs" ‘injuries, ‘as alleged herein and aoeereng to

_proot at trial

 

Oooo a. PREMISES: LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE.
Wie Sa". ANCHE RHIBEST JNFLIETION OF EMOTIONAL DISTRESS

 

 

 

 

 
 

 

-FMO-SK Document 1-1 Filed.03/22/21 Page 10 of 11 Page ID #:26

Case 2:21-cv-02501

Oo O uN Om HM BR wpe

aie
i

13
14
15
16
7
18
19

20
2}.

22
33,

_ 24
25

26

27

28

BE surnsinis raw

ANTHONY RIANA were present at the. scene, witnessed, Raeir son's fall as it was

: occurring, afd were inirhediately. and Ciitefioratieouily aware the: ‘fall was Causing,

 

. *. THIRD, CAUSE OF ACTION

‘NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

45. Plaintiffs reallege paragraphs 1 through 44 and incorporates them herein
by this reference.
46. As alleged KeFSiduebave, Defendants, and each of them, were negligent,

and such negligence caused serious and permanent injury to Plaintiff ARIAN JONAH
CHAVIRA. .
47. When the above-described fall occurred, which caused injury to Plaintiff

ARIAN JOHAN CHAVIRA, as alleged hereinabove, Plaintiffs ANNEL CHAVIRA and

and would: cause: sever’ injury to their son; ARIAN JONAH CHAVIRA.

AB, As as aleéet and proximate result, Plaintiffs ANNEL CHAVIRA and
ANTHONY CHAVIRA suffered, and continue to suffer, serious, severe and extreme
emotional distress, including, but. not limited to, fright, horror, nervousness, grief,
anxiety, worry, shock and other suffering, all to Plaintiffs’ detriment, as alleged herein
and according to proof at trial.

49, Asa further direct and proximate result, Plaintiffs ANNEL CHAVIRA and
ANTHONY CHAVIRA have incurred and will incur in the future, expenses for medical
care-and treatment, lost wages, joss of earning capacity, and other damage, ail to
Plaintiffs’ detriment, in an amount according to proof at trial.

WHEREFORE, Plaintiffs request judginent eoalas ‘Defendants as ples:

'
ve

. aod 1. General darhaves according to proof ‘at frat; vo = :
“ ; 2. Medical and related damages acesraing t to srost at trial
| 3. Wage loss}
4, Punitive damages:

5. Pre-judgrnent and post-judgment interest as provided by law

-10- .
PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR PERSONAL, INJURIES -
PREMISES LIABILITY, GENERAL NEGLIGENCE, NEGLIGENCE PER SE
AND NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

 

 
 

 

Case 2:21-cv-02501-FMO-SK Document 1-1 Filed 03/22/21 Page 11 of 11 Page ID #:27

“gy
28:

MB ourneinis LAWT

Ba @2NP, oe ee / PREMISES LIABILITY, GENERAL: NEGLIGENCE, NEGLIGENCE PER SE".

 

 

- oe -6..Costs of edivland, poten

t Dated: February 4, 2021 gi , os 7 ‘Respectfully submitted,

Dated: Fébruary-4, 2027.”

7. Such other and further relief as the court deems just and proper.

 

sg Ae Pe ee ~ BuRNEKis LA LAW!

 

 

  

Oe ‘Attordeys for Plaintiffs r
GRAN QNAH CHAMIRA by and .
oer : SIME CLAVIRGT AN ANNEL

 

Oe “Plaintiffs: demand a trial-by-jury on all.issues-so°triable-.

 

Wt 3 BURNEIKIS LAW.

    

 

 

 

GRE ae HONEA BUREN :

 

 

et

“ie .

 

 

-, PLAINTIFFS! ‘FIRST AMENDED, COMPLAINT FOR PERSONAL INJURIES -

   

 

 

AND a WECHICEITINFLICHION OF #F EMOTIONAL RISTRESS .

  

 

 
